Title: James Madison to Edward Everett, 22 August 1833
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Augt. 22d. 1833—
                            
                        
                        I recd. in due time the copy of your Address at Worcester on the last 4th. of July, and I tender my thanks
                            for it. Its value is enhanced by the recurrence to remote events, interesting to the history of our Country. It would be
                            well if all our Anniversary Orators, would follow the example of substituting for a part at least of their eloquent
                            repetitions, occurrences, now new because they have become old, and which would be acceptable
                            contributions to the general Reservour, from which the historian must draw the materials for his pen. I renew to you Sir,
                            the assurances of my high & cordial esteem.
                        
                            
                                James Madison
                            
                        
                    